Pee Curiam:
The only error assigned is, that the court below erred in issuing the writ of capias ad satisfaciendum, and in discharging the rule to set aside the said writ. The judgment upon which this writ issued was affirmed by this court in Rundell v. Kalbfus, 125 Pa. 123. It appears very clearly from the report of that case, as well as from the record now before us, that it was an action in case in the nature of a conspiracy. It was there held to be an action for a tort, and not upon a mere breach of contract. We see no reason why the plaintiff should not have his capias, and the court below committed no error in discharging the rule.
Affirmed.